Case 3:21-cv-01280-TAD-KDM Document 12 Filed 07/29/21 Page 1 of 1 PageID #: 103




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

DEBRA HARRIS                                              CIV. ACTION NO. 3:21-01280

VERSUS                                                    JUDGE TERRY A. DOUGHTY

JASON HILL, ET AL.                                        MAG. JUDGE KAYLA D. MCCLUSKY

                                          JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record in

 this matter,

         IT IS ORDERED that Defendant, St. Francis Medical Center, Inc.’s motion to dismiss for

 failure to state a claim upon which relief can be granted [doc.# 7] is GRANTED, and that Plaintiff’s

 claims against said Defendant only are hereby DISMISSED with prejudice, in their entirety. FED. R.

 CIV. P. 12(b)(6).

         IT IS FURTHER ORDERED that Defendant, St. Francis Medical Center, Inc.’s associated

 request for an award of attorney’s fees and costs [doc. # 7] is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant, Jason Hill, pursuant

 to Title VII and the Louisiana Employment Discrimination Law, only, are hereby DISMISSED with

 prejudice.

         Monroe, Louisiana, this 29th day of July 2021.



                                                          ____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
